_..€ase 1:17-cr-00548-PAC Document 166. Filed 10/28/19. Page.1 of 1

Case 1:17-cr-00548-PAC Document 164 Filed 10/28/19 Page 1 of 1

 

Federal Defen ders Southern District
O ony a 52 Duane Street-10th Floor, New York, NY 10007

F NEW YORK, INC. el: (212) 417-8700 Bax: (212) 571-0392
David E. Patton Southern Disivict af New York

Jennifer L. Brown
Attorney-fn-Charge

Executive Directv

BY ECF
October 25, 2019

Hon, Paul A, Crotty

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Joshua Adam Schulte, 17 Cr, 548 (PAC)

Dear Judge Crotty:

Civen the extraordinary complexity of this case, and the imminent trial date of
January 13, 2020, we respectfully request that the Court appoint James M,
Branden, Esq., a member of the Court's CJA Panel, as additional counsel to Mr.
Schulte pursuant to the Criminal Justice Act. Mr. Branden has advised us that

he has the requisite security clearance and is able and willing to accept this
appointment.

Respectfully submitted, LO (GH. Ld L¢
isi | — Ak Ay’ 44 Ue Link Ae
Edward S. Zas/Sabrina P. Shroff he A
wd fe AE Mame
ce: Counsel of Record (by ECF) Ne Kecethey ww V4)
James M. Branden, Esq. (by e-mail) cll Ue Pei badlh ffm Iw
tui, Ua bpur OYE Ltn
jee Ml Brundle ildiho

 
